Order entered February 14, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01186-CV

                      CIBIL KURIAKOSE VADACKANETH, Appellant

                                                V.

          SEENA SEBASTIAN ASARIYATH A.K.A SEENA MATHEW, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-19-02263

                                               ORDER
       Before the Court is appellant’s February 12, 2020 motion for an extension of time to file

his corrected brief on the merits and appellee’s response to the motion. We GRANT the motion.

We ORDER appellant’s second amended and corrected brief tendered to this Court on February

10, 2020 filed as of the date of this order.

       Appellee shall file her brief on the merits within thirty days of the date of this order.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE